184 F.2d 518
50-2 USTC  P 9468
HUDSON ENGINEERING CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Edward J. HUDSON et al., Respondents.
No. 13043.
United States Court of Appeals Fifth Circuit.
Oct. 16, 1950.

Walter E. Barton, Washington, D.C., for taxpayers.
Harry Marselli, Ellis N. Slack, Hilbert P. Zarky, Special Assistants to Attorney General, Theron L. Caudle, Assistant Attorney General, Charles Oliphant, Chief Counsel, Bernard D. Daniels, Special Attorney, Bureau of Internal Revenue, Washington, D.C., for Commissioner.
Before HUTCHESON, Chief Judge, and McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
Pursuant to the motion and order entered on September 19, 1949 to enter judgment in the case of Commissioner of Internal Revenue v. John B. Baird, Tax Court Docket No. 16382, consonant with the judgment entered in the case of Commissioner of Internal Revenue v. Edward J. Hudson, Tax Court Docket No. 16380, and the motion for judgment filed by the respondent to enter judgment in the case of Commissioner of Internal Revenue v. John B. Baird, Tax Court Docket No. 16382 consonant with the judgment entered by this Court in the case entitled Commissioner of Internal Revenue, Petitioner, v. Edward J. Hudson, Respondent, 5 Cir., 183 F.2d 180.


2
It is now here ordered, adjudged and decreed by this Court that the judgment of the Tax Court of the United States in Commissioner of Internal Revenue v. John B. Baird, 11 T.C. 1042, be, and the same is hereby, affirmed.